Case 1:20-mc-00200-JAO-KJM Document 1-1 Filed 05/27/20 Page 1 of 2              PageID #: 5




 CULPEPPER IP, LLLC
 Kerry S. Culpepper, Bar No. 9837
 75-170 Hualalai Road, Suite B204
 Kailua-Kona, Hawai’i 96740
 Telephone: (808) 464-4047
 Facsimile: (202) 204-5181
 E-Mail:     kculpepper@culpepperip.com

                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII

                                           )
 In re Subpoena to                         )      20-mc-200
                                           )
 Cloudflare, Inc., et al.                  )

                   DECLARATION PURSUANT TO 17 U.S.C. 512(h)

          KERRY S. CULPEPPER, hereby declares under penalty of law that the

 following is true and correct:

          1.    I am an attorney licensed to practice law in Hawai’i and represent 42

 Ventures, LLC the owner of the copyright protected Work.

          2.    This declaration is made in support of the accompanying subpoena,

 pursuant to 17 USC 512(h)(2)(C).

          3.    The purpose of the accompanying Subpoena is to obtain the identity of

 the alleged copyright infringer(s). The information obtained will be used for the

 purpose of protecting the rights granted to the copyright owner(s).

          I declare under penalty of perjury that the foregoing is true and correct.



 13-03C
Case 1:20-mc-00200-JAO-KJM Document 1-1 Filed 05/27/20 Page 2 of 2   PageID #: 6




          DATED: Kailua-Kona, Hawaii, May 27, 2020.

                                CULPEPPER IP, LLLC


                                /s/ Kerry S. Culpepper
                                Kerry S. Culpepper

                                Attorney for Owner/Requestor




                                        2
 13-03C
